UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
TERRY E. CURETON,                   )
                                    )
                     Plaintiff,     )
                                    )
      v.                            )                         Civil Action No. 13-1516
                                    )
PATTI J. SARIS, et al.,             )
                                    )
                     Defendants.    )
___________________________________ )


                                   MEMORANDUM OPINION

          On February 10, 2014, the defendants, by counsel, filed a motion to dismiss the

complaint [ECF No. 11]. In its February 11, 2014 Order [ECF No. 12], the Court advised the

plaintiff of his obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to the motion, and specifically warned the plaintiff that, if he did not file an

opposition or other response to the motion by March 11, 2014, the Court would treat the motion

as conceded. To date, the plaintiff neither has filed an opposition nor has requested more time to

do so. Accordingly, the Court will treat the defendants’ motion as conceded and will dismiss this

action.


          An Order accompanies this Memorandum Opinion.


                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge
                                                      on behalf of the Calendar Committee

Date: March 27, 2014